Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie Therese Assa’ad-Faltas appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss her civil complaint against Defendants, pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). Assa’ad-Faltas has also filed motions for injunctive relief pending appeal and to exceed the length limitations for her informal brief. We have reviewed the record and find no reversible error. Accordingly, although we grant Assa’ad-Faltas’s motion to exceed the length limitations for her informal brief, we deny her motions for injunctive relief pending appeal and affirm for the reasons stated by the district court. Assa’ad-Faltas v. Carter, No. 1:14-cv-00678-CCE-LPA, 2014 WL 5361342 (M.D.N.C. Oct. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.